DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zabrowsky et al. (US PUB 2003/0052120), hereinafter Zabrowsky.

With respect to claim 1, Zabrowsky discloses an electric blanket (See the abstract of Zabrowsky), comprising: an electric blanket body (See [200] in figure 1B of Zabrowsky), the electric blanket body (See [200] in figure 1B of Zabrowsky) including a first wireless module (See [210] in figure 1B of Zabrowsky), a heating wire (See the resistive wiring disclosed in the abstract of Zabrowsky), a detection circuit (See [260] in figure 1B of Zabrowsky), a first power input circuit for supplying power (See [240] in paragraph [0021] of Zabrowsky), and a first main control circuit (See [220] in figure 1B of Zabrowsky) for wirelessly connecting a mobile terminal (See [142] in figure 1A of Zabrowsky), the first main control circuit being connected to the heating wire (See the abstract of Zabrowsky); a remote controller for remotely controlling the electric blanket body (See [100] in figure 1A of Zabrowsky), the remote controller including a second main control circuit (See [160] in figure 1A of Zabrowsky), a first function button circuit connected to the second main control circuit (See [120] in figure 1A of Zabrowsky), a display circuit (See [130] in figure 1A of Zabrowsky), a second wireless module (See [140] in figure 1A of Zabrowsky), and a second power input circuit for supplying power (See [170] in figure 1A of Zabrowsky), the electric blanket body being in communication with the remote controller through the first wireless module and the second wireless module (See [140] in figure 1A and [210] in figure 1B of Zabrowsky); wherein when the mobile terminal sends a control signal toward the electric blanket body (See paragraph [0024] of Zabrowsky), the first main control circuit (See [220] in figure 1B of Zabrowsky) of the electric blanket body controls the heating wire to work (See [250] in figure 1B in view of the abstract of Zabrowsky), and the first main control circuit sends a status of the electric blanket body to the remote controller (See paragraph [0024] of Zabrowsky) so that the remote controller displays the status of the electric blanket body synchronously (See paragraph [0029] of Zabrowsky); wherein when the remote controller sends a control signal toward the electric blanket body (See paragraph [0030] of Zabrowsky), the first main control circuit of the electric blanket body controls the heating wire to work (See paragraph [0030] in view of the abstract of Zabrowsky), and the first main control circuit sends a status of the electric blanket body to the mobile terminal so that the mobile terminal displays the status of the electric blanket body synchronously (See paragraphs [0029] and [0030] of Zabrowsky).
With respect to claim 10, Zabrowsky discloses the electric blanket as claimed in claim 1, wherein the electric blanket body further includes a second function button circuit (See the plurality of buttons [121] in figure 3 of Zabrowsky) and an indicator circuit for displaying a working state and a fault state (See [130] in figure 3 of Zabrowsky), the second function button circuit and the indicator circuit are connected to the first main control circuit (See the circuit configuration of [100] shown in figure 1A of Zabrowsky).


Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the first wireless module and the second wireless module is composed of a 2.4GHz radio frequency transceiver module with a model number BC5602 and a peripheral circuit.
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein the first main control circuit is composed of a Bluetooth main control chip U1 with a model number BCE32F7611 and a peripheral circuit.
With respect to claim 4, the prior art of record neither shows nor suggests the combination of structural elements wherein the heating wire includes at least two sub-heating wires, each sub-heating wire is equipped with an overheat protection circuit for overheat detection and blowout, the first main control circuit is connected to the overheat protection circuit, the electric blanket body further includes a fuse F1 disposed between a live wire of mains electricity and the first power input circuit, and the overheat protection circuit is connected to the fuse F1 for controlling the fuse F1 to blow.
Claims 5-8 depend from objected to claim 4 and are therefore also objected to.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements wherein the electric blanket body further includes a detection circuit, the detection circuit includes a resistor R2, a resistor R4, a resistor R10, a resistor R11, a resistor R12, a resistor R16, a fuse F2, and a fuse F3; 20 the resistor R11 has a first detection terminal and a second detection terminal for connecting the first power input circuit, the first detection terminal is connected to an analog ground through the resistor R12, the first main control circuit is connected to the first detection terminal, one end of the resistor R2 is connected to a digital ground, another end of the resistor R2 is connected to the analog ground through the fuse F2, the first main control circuit is connected to the digital ground through the resistor R10; one end of the resistor R4 is connected to a signal ground, another end of the resistor R4 is connected to the analog ground through the fuse F3, and the first main control circuit is connected to the signal ground through the resistor R16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 5,770,836 discloses a resettable safety circuit for PTC electric blankets and the like.
US PAT 5,420,397 discloses a controller and safety circuit for heating pad has low voltage at 
input of integrated circuit causing shutting off of heater switch for predetermined period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858